                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER SCOTT DANGIM,

        Plaintiff,

v.                                                                      No. 21-cv-0358 MV-KRS

STATE OF NEW MEXICO, et al,

        Defendants.

                              ORDER TO CURE DEFICIENCIES

        This matter is before the Court on Plaintiff’s letter raising civil rights violations (Doc. 1).

Plaintiff is incarcerated and proceeding pro se. The letter primarily raises 42 U.S.C. § 1983

claims based on Plaintiff’s arrest and prison conditions, and he requests a blank § 1983 complaint.

The title of the letter also purports to raise habeas claims. The Court will construe the instant

proceeding under § 1983, without prejudice to Plaintiff’s ability to file a separate habeas case

seeking a release from custody and/or challenging the underlying conviction. The Clerk’s Office

will mail Plaintiff a form § 1983 complaint and a form in forma pauperis motion. Plaintiff must

refile his claims using the proper § 1983 form within thirty (30) days of entry of this Order. By

the same deadline, Plaintiff must also prepay the $402 civil filing fee or, alternatively, file a motion

to proceed in forma pauperis along with a six-month inmate account statement. All filings should

include the case number (21-cv-0358 MV-KRS). If Plaintiff fails to timely refile the claims on

the proper § 1983 form and address the filing fee, the Court will dismiss this case without

prejudice.

        IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall: (1)

refile his claims on the proper § 1983 form; and (2) either prepay the $402 filing fee or,
alternatively, file an in forma pauperis motion along with an inmate account statement reflecting

transactions between October 19, 2020 and April 19, 2021.

       IT IS FURTHER ORDERED that the Clerk’s Office shall send Plaintiff a form § 1983

complaint and a form motion to proceed in forma pauperis.




                                     ___________________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
